PER CURIAM.
John and Noel Ampleman appeal the district court’s1 adverse grant of summary judgment in their action alleging due process violations, abuse of process, and malicious prosecution. After de novo review, see Schuver v. MidAm. Energy Co., 154 F.3d 795, 799 (8th Cir.1998), we agree with the district court, for the reasons explained in its order, that the Amplemans’ action was time-barred.
Accordingly, we affirm. See 8th Cir. R. 47B.

. The Honorable Jean C. Hamilton, Chief Judge, United States District Court for the Eastern District of Missouri.